305 N.Y. 830 (1953)
Elisabeth W. Goepp, Individually and as Administratrix of The Estate of Rudolph M. Goepp, Jr., Deceased, Respondent,
v.
American Overseas Airlines, Inc., Appellant.
Court of Appeals of the State of New York.
Argued May 18, 1953.
Decided July 14, 1953
Harold G. Pickering and John B. Breckenridge for appellant.
William J. Junkerman and Douglas B. Bowring for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed, with costs; no opinion.